TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JUNE 22, 2018



                                      NO. 03-16-00789-CV


                          Pine Forest Investments Group, LLC, Appellant

                                                v.

         The County of Bastrop, Texas; The Bastrop Independent School District;
                        and the City of Bastrop, Texas, Appellees




        APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
            BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on September 21, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the portions of the judgment related to the

appellant’s Texas Open Meetings Act counterclaims; we affirm the remaining portions of the

judgment. We remand the cause to the trial court for further proceedings consistent with the

Court’s opinion. Each party shall bear their own costs relating to this appeal, both in this Court

and in the court below.